Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gold*776man, J.), rendered October 24, 1989, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his right to remain silent was compromised when the prosecutor improperly questioned him with regard to his postarrest silence, and that he was otherwise deprived of a fair trial because of prosecutorial misconduct. However, defense counsel immediately objected to the one question propounded concerning the defendant’s postarrest silence, the prosecutor withdrew the question, and the court, at defense counsel’s request, gave a curative instruction. Under the circumstances, any prejudice to the defendant was eliminated (see, People v Blair, 148 AD2d 767). The defendant’s remaining contentions concerning prosecutorial misconduct are either unpreserved for appellate review or without merit (see, CPL 470.05 [2]; People v McGrath, 136 AD2d 658). In light of the overwhelming proof of guilt, we decline to reach the unpreserved claims in the exercise of our interest of justice jurisdiction. Harwood, J. P., Balletta, Rosenblatt and Copertino, JJ., concur.